DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 6 August 2021, with respect to the rejection(s) of claim(s) 45 under 35 USC 103 have been fully considered and are persuasive based on the newly added limitation reciting said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stark (US 20090217607 A1; also published as US 8,109,057 B2), Kirkegaard et al (US 6,713,891 B2) and/or Bagepalli et al (US 20110138704 A1).

Note that other arguments presented in the Remarks filed on 6 August 2021 were addressed in the Advisory Action mailed on 17 August 2021.

Claim Objections
Claims 15, 31, 38 and 47 are objected to because of the following informalities.

Claim 15 recites “reduce bending moments” and it is recommended to recite “reduce the bending moments” to maintain consistency with independent claim 45.

Claims 31 and 38 recite “The tower of Claim 15” and it is recommended to recite “The tower of claim 15” to maintain consistency with the rest of the dependent claims.

Claim 47 recites “a non-tapered cylindrical spinal core” in line 3 and also recites “said core” in line 5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “said non-tapered cylindrical spinal core” in line 5.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 47 is directed to a “method for increasing the height of a tower … extending the height the height of a non-tapered cylindrical spinal core of said tower without changing an outside diameter thereof …” but the originally filed disclosure does not support said method and step limitations. As an example the word “increasing” was not found to be disclosed in the context of increasing a height, the word “extending” was not found at all and the variation “extend” was not found to be disclosed in the context of extending a height. Therefore, the method claim and associated step limitations in claim 47 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “instead of a massive tapered-tube tower, substituting a number of arms distributed around said non-tapered cylindrical spinal core,” however, it is not clear how the substituting 
Furthermore, claim 47 recites “a massive tapered-tube tower” (emphasis added); massive is a relative term which renders the claim indefinite. The term "massive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that massive is defined by Merriam-Webster Online Dictionary as “forming or consisting of a large mass” and the word large similar to massive could be interpreted completely different by a person of ordinary skills in the art compared to the Examiner and the Applicant, therefore, the claim is further rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 38 and 45-47 (as far as claim 47 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 20090217607 A1; also published as US 8,109,057 B2) in view of Kirkegaard et al – hereafter Kirkegaard – (US 6,713,891 B2).

Regarding claim 45, Stark teaches a reduced profile wind turbine tower (Fig.1/2) comprising: 
a foundation (Fig.1/2, 50; note that a foundation is defined as an element that transfers loads of a structure to the ground, in the current instance elements 50 do exactly said function) adapted to be either on ground (Fig.1/2, 52) or in water;
a uniform outside diameter non-tapered cylindrical spinal core (Fig.1, 30) supported directly on said foundation (Fig.2; element 30 is supported directly on 50 via elements 58/60) and extending up vertically directly from the foundation (Fig.2); 
a nacelle mounted on a top end of said uniform outside diameter non-tapered cylindrical spinal core (Stark discloses the tower being able to support wind turbines, see ¶2; furthermore, Stark discloses the uniform outside diameter non-tapered cylindrical spinal core extending the entire length to the supported structure, see ¶56 sentence 2-3; therefore, Stark inherently discloses a nacelle, well known to be part of a wind turbine, mounted on a top end of said uniform outside diameter non-tapered cylindrical spinal core); 
wind turbine blades extending out from said nacelle (not shown but inherently disclosed as part of the components and configuration of a wind turbine);
tubular arms (Fig.1/2, 62) extending up from said foundation distributed around and using continuous shear wings (Fig.1/2, 20/22) interacting with said uniform outside diameter non-tapered cylindrical spinal core over a length thereof (Fig.2) for increasing stiffness of said tower a greater heights of said tower and for reducing and modifying the bending moments imposed on said uniform outside diameter non-tapered cylindrical spinal core (note that the tubular arms by being connected to the 
Stark does not explicitly teach said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle.
Kirkegaard teaches a wind turbine assembly (Fig.1). Kirkegaard further teaches the wind turbine having a tower (Fig.1) and utility lines being carried from a nacelle through the tower (column 3 line 59-64); wind turbine blades extending out from said nacelle (Fig.1); this configuration allows securing the utility lines without the risk of damaging the lines and/or their insulation (column 3 line 23-30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind turbine tower system of Stark by having said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle based on the teachings of Kirkegaard because this would allow securing the utility lines without the risk of damaging the lines and/or their insulation and prevent potential detachment of the lines from the nacelle.

Regarding claim 15, Stark and Kirkegaard further teach said tubular arms comprise a plurality of axially loaded tubular arms (Stark Fig.1/2, 62) surrounding said uniform outside diameter non-tapered cylindrical spinal core spaced therefrom, anchoring in said foundation and extending up from said foundation either vertically (Stark ¶59 sentence 1) or sloped (Stark ¶59 sentence 2) and terminating substantially adjacent the upper end of the uniform outside diameter non-tapered cylindrical spinal core (Stark, note continuous shear wings Fig.1/2, 20/22 extending proximate the upper end (Fig.2, 39) of the uniform outside diameter non-tapered cylindrical spinal core, ¶57 sentence 9-10, and are secured to the uniform outside diameter non-tapered cylindrical spinal core at 24 and to the plurality of axially loaded tubular arms at 26), to resist both tension and compression forces imposed thereon and to substantially 
said continuous shear wings (Stark Fig.1/2, 20/22) extending out from an outer surface (Stark Fig.1, at 24) of said uniform outside diameter non-tapered cylindrical spinal core joined with said axially loaded tubular arms (Stark Fig.1, at 26), and said continuous shear wings are radially extended flat plates (Stark Fig.1/2) extending from said foundation to a top end of said axially loaded tubular arms (Stark, note continuous shear wings Fig.1/2, 20/22 extending proximate the upper end (Fig.2, 39) of the uniform outside diameter non-tapered cylindrical spinal core, ¶57 sentence 9-10, and are secured to the uniform outside diameter non-tapered cylindrical spinal core at 24 and to the plurality of axially loaded tubular arms at 26); and
spaced bracing rings (Stark Fig.1/2, 40a/40b) extending out from said uniform outside diameter non-tapered cylindrical spinal core for providing lateral bracing of said plurality of axially loaded tubular arms (Stark Fig.1/2).

Regarding claim 16, Stark and Kirkegaard further teach said spaced bracing rings comprise spaced disc-shaped bracing rings (Stark Fig.1/2, 40a/40b)

Regarding claim 17, Stark and Kirkegaard further teach said plurality of axially loaded tubular arms terminate below said nacelle (Stark, note continuous shear wings Fig.1/2, 20/22 extending proximate the upper end (Fig.2, 39) of the uniform outside diameter non-tapered cylindrical spinal core, ¶57 sentence 9-10, and are secured to the uniform outside diameter non-tapered cylindrical spinal core at 24 and to the plurality of axially loaded tubular arms at 26).

Regarding claim 38, Stark and Kirkegaard further teach said tower is made of materials selected from the group consisting of steel (Stark ¶55 last sentence; ¶58 sentence 2; ¶60 last sentence).

Regarding claim 46, Stark and Kirkegaard further teach said tubular arms (Stark Fig.1/2, 62) are capable of resisting both tension and compression forces and are provided for reducing and modifying the bending moment imposed on said uniform outside diameter non-tapered cylindrical spinal core (Stark, note that the tubular arms by being connected to the spinal core will help reducing the bending moments and resist tension and compression forces imposed on it).

Regarding claim 47, Stark teaches a method of increasing the height of a tower without an accompanying increase in profile (Fig.1/2) comprising the steps of: 
extending the height of a non-tapered cylindrical spinal core (Fig.1, 30) of said tower without changing an outside diameter thereof (Fig.1/2; ¶56 sentence 2-3, note the non-tapered cylindrical spinal core extending the entire length to the supported structure);
mounting a nacelle mounted on a top end of said core (Stark discloses the tower being able to support wind turbines, see ¶2; furthermore, Stark discloses the uniform outside diameter non-tapered cylindrical spinal core extending the entire length to the supported structure, see ¶56 sentence 2-3; therefore, Stark inherently discloses a nacelle, well known to be part of a wind turbine, mounted on a top end of said uniform outside diameter non-tapered cylindrical spinal core) having wind turbine blades extending therefrom (not shown but inherently disclosed as part of the components and configuration of a wind turbine);


Stark does not explicitly teach running all needed utility lines through said non-tapered cylindrical spinal core from said nacelle.
Kirkegaard teaches a wind turbine assembly (Fig.1). Kirkegaard further teaches the wind turbine having a tower (Fig.1) and utility lines being carried from a nacelle through the tower (column 3 line 59-64); wind turbine blades extending out from said nacelle (Fig.1); this configuration allows securing the utility lines without the risk of damaging the lines and/or their insulation (column 3 line 23-30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Stark by running all needed utility lines through said non-tapered cylindrical spinal core from said nacelle based on the teachings of Kirkegaard because this would allow securing the utility lines without the risk of damaging the lines and/or their insulation and prevent potential detachment of the lines from the nacelle.

Claim 31 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 20090217607 A1; also published as US 8,109,057 B2) in view of Kirkegaard et al – hereafter Kirkegaard – (US 6,713,891 B2) as applied to claim 15 above, and further in view of Bagepalli et al – hereafter Bagepalli – (US 20110138704 A1).
Stark and Kirkegaard teach all the limitations of claim 15, see above, however, do not teach said reduced profile wind turbine tower is enclosed, at least partially, by a taut tenting sheath.
Bagepalli teaches a wind turbine assembly (Fig.1). Bagepalli further teaches the wind turbine having a wind tower (Fig.1, 110; Fig.9, 615), said wind tower is enclosed, at least partially, by a taut tenting sheath (Fig.9, 810) which can provide protection (paragraph 33 sentence 5). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind turbine tower of Stark and Kirkegaard by having said reduced profile wind turbine tower is enclosed, at least partially, by a taut tenting sheath as taught by Bagepalli because this sheath could provide protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745